DETAILED ACTION
Regarding Claims 8, 18 and 20. Cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/437067 in view of Malakhova, Zick and Ward, as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The claims recite “identifying a neighbor device for a mechanical device,” but should be amended to better describe the relationship between the neighbor device and a mechanical device, such as “identifying a neighbor device from a mechanical device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent Claims 1 and 11 recites the limitation “sensor (and a second sensor) operatively coupled to mechanical device (and neighbor device, respectively), wherein the at last two electrical parameters comprises electrical current draw and cycle time for the neighbor device,” but said limitations of a single sensor detecting two different types of electrical parameters is not supported in the original disclosure. For example, Paragraph [0018] discloses one or more sensors operatively coupled to the mechanical device. The said paragraph also discloses using a sensor (i.e. single 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.     Claims 1-7, 9-17, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “identifying a neighbor device for a mechanical device, wherein the neighbor device is a first device of a plurality of candidate mechanical devices, determine that the first device of the plurality of candidate mechanical devices is the neighbor device to the mechanical device based on the first device being similar to the mechanical device, comparing, the first sensor data of the mechanical device to the second sensor data of the neighbor device, determining, based upon the comparison of the first sensor data for the mechanical device to the second sensor data of the neighbor device, that the mechanical device is functioning outside expected parameters for the mechanical device, wherein the determining that the mechanical devices is functioning outside the expected parameters comprises determining that the first sensor data of the mechanical device is outside a predetermined range threshold determined based on the second sensor data of the neighbor device, comparing the environmental conditions of the first geographical location to the environmental conditions of the second geographical location, in response to determining that the environmental conditions at the first geographical
location are similar to the environmental conditions at the second geographical location and in response to determining that the mechanical device is functioning outside the expected parameters for the mechanical device, determining, by the system, that an 
          In step 2A, the claims additionally recite “receiving, by the system and from a sensor operatively coupled to the mechanical device, sensor data regarding at least two electrical parameters related to mechanical function of the mechanical device, wherein the at least two electrical parameters comprise electrical current draw and cycle time for the mechanical device, receiving, by the system and from a second sensor operatively coupled to the neighbor device, second sensor data regarding at least two parameters  for the neighbor device, wherein the at least two electrical parameters comprise electrical current drawn and cycle time for the neighbor device; receiving, by the system information indicating environmental conditions of the first geographical location for the mechanical device and the second geographical location for the neighbor device,”
“mechanical device, neighbor device, device, sensor, database and processor, but these are merely part of insignificant data collection activity, utilizing generic devices and general purpose computer and data storing to collect data to be implemented in the abstract idea, recited at high level of generality, and certainly do not amount to any particular machine. The claim also recite the limitation “in response to determining that the abnormal operating condition for the mechanical device is present, outputting, by the system, an indication that a repair or replacement of the mechanical device is recommended based on the abnormal operating condition,” but said limitation is merely Enfish); rather, it uses the processor to perform abstract idea. In short, the claims do not provide sufficient evidence that show that the claims are more than drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. Similar rejections are made for other dependent claims.
          In Step 2B, the independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “receiving, by the system and from a sensor operatively coupled to the mechanical device, sensor data regarding at least two electrical parameters related to mechanical function of the mechanical device, wherein the at least two electrical parameters comprise electrical current draw and cycle time for the mechanical device, receiving, by the system and from a second sensor operatively coupled to the neighbor device, second sensor data regarding at least two parameters  for the neighbor device, wherein the at least two electrical parameters comprise electrical current drawn and cycle time for the neighbor device; receiving, by the system information indicating environmental conditions of the first geographical location for the mechanical device and the second geographical location for the neighbor device, mechanical device, similar mechanical device, neighbor device, device, sensor, second sensor, database and processor,” are directed to conventional data collection activity and recitation of see Cybersource vs Retail decisions, 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011), Id., at 1694, We have held that mere “data gathering steps cannot make an otherwise nonstatutory claim statutory.” In re Grams, 888 F.2d 835, 840 [12 USPQ2d 1824] (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 [215 USPQ 193] (CCPA 1982)). For evidence of conventionality, see Malakhova, Amoussouga, Hencken et al., US-PGPUB 2014/0343895 and Hague, US-PGPUB 2013/0283773
Furthermore, the claims’ invocation of sensor, second sensor, mechanical device, neighbor device, device, memory device and processor also does not transform the claimed subject matter into patent- eligible applications. The claims at issue do not require any nonconventional components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic sensor, sump pump, mechanical device, memory device and processor. Additionally, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional sensor, pump, computer, and display technology for gathering, analyzing and presenting the desired information (see Electric Power Group, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))
          Furthermore, the limitations “in response to determining that the abnormal operating condition for the mechanical device is present, outputting, by the system, an indication that a repair or replacement of the mechanical device is recommended based on the abnormal operating condition,” are merely directed to routine post-solution see Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014), Id., at 1978, “simply appending conventional steps, is not enough to supply the "inventive concept" needed to make the transformation", Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961, (2012), Id., at 1298 “the additional steps did little more than instruct the practitioners to apply the natural law in routine an conventional way, the claim was patent ineligible,” and also Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014)).
          Lastly, the claim recite mechanical device and neighbor device, but their scope is significantly broad that is can be directed to any kind of mechanical and neighbor devices known. In combination with the abstract idea, such claimed invention poses a significant pre-emption risk.
In Summary, the claims 1-7, 9-17, 19 and 21 recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. The claim also broadly recites mechanical devices that can be directed to any kind of mechanical devices known, and such broad claims pose significant pre-emption risk. As such, taken as a whole, the claims 1-19 are ineligible under the 35 USC 101. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhova et al., US-PGPUB 2010/0092307 (hereinafter Malakhova) in views of Zick, US-PGPUB 2003/0076744 (hereinafter Zick) and Ward et al., US-PGPUB 2017/0057667 (hereinafter Ward)

Regarding Claim 1. Malakhova discloses identifying a neighbor device for a mechanical device, wherein the neighbor device is a first device of a plurality of candidate mechanical devices (located in different position at 106 in Figure 1), wherein the system is configured to determine that first device of the plurality of candidate mechanical devices is a neighbor device to the mechanical device when the system has identified the first device as being similar to the mechanical device based on the first device being similar to the mechanical device (pumps in 104 and 106 are similar in operating parameters; Paragraph [0002], obvious to recognize that redundant pump in the pump system are similar pumps; Paragraph [0019], both pumps may be centrifugal pump; Paragraph [0030], similar operating conditions during the pump comparison would also lead to conclusion that the pumps are similar)

receiving, by the system and from a sensor operatively coupled to the mechanical device first sensor data regarding at least one parameter related to mechanical function of the mechanical device (Fig 1, first sensor; Paragraph [0017], based on vibrations)

comparing, the sensor data of the mechanical device to the sensor data of the neighbor device (Paragraph [0020], sensors; Paragraph [0022], Paragraph [0030], compare the vibrations of the pumps to each other, taking into consideration different installation conditions);

determining, by the system, based upon the comparison of the first sensor data for the mechanical device to the second sensor data of the neighbor device, that the mechanical device is functioning outside expected parameters for the mechanical device, wherein the determining that the mechanical devices is functioning outside the expected parameters comprises determining that the first sensor data of the mechanical device is outside a predetermined range threshold based on the second sensor data of the neighbor device (Paragraph [0004], lower level of vibration in a stopped pump may be due to environmental vibrations; Fig. 3B, adjusting constants to account for different installations; Paragraph [0030], obvious that certain level of difference between the vibration levels of the pump to each other would indicate the pump’s normal (or acceptable) condition from abnormal operating condition.; Paragraphs [0028]-[0029], thresholds)

receiving, by the system, information indicating environmental conditions of a first geographical location for the mechanical device and a second geographical location for the neighbor device, comparing the environmental conditions of the first geographical location to the environmental conditions of the second geographical location (Paragraph [0025], paired pumps installed on “same foundation”, wherein the foundation to be same derived from comparison of environmental conditions in the given foundation), 

in response to determining that the environmental conditions at the first geographical
location are similar to the environmental conditions at the second geographical location and in response to determining that the mechanical device is functioning outside the expected parameters for the mechanical device, determining, by the system, that an abnormal operating condition for the mechanical device is present, and in response to determining that the abnormal operation condition for the mechanical device, taking appropriate action (Paragraph [0031])

Malakhova does not disclose the at least two electrical parameters related to mechanical function of the mechanical device wherein the at least two electrical parameters comprise electrical current draw and cycle time for the mechanical device, and does not explicitly disclose that in response to determining that the abnormal operating condition for the mechanical device is present, outputting, by the system, an 

Zick discloses monitoring cycle time and current draw of the sump pump (Paragraph [0028], monitoring the time a pump is in operation, counting the number of start-ups and monitoring drawing current; Paragraph [0032]; Paragraphs [0002]-[0007]), used in determining the failing of the sump pump.

Ward disclose health monitoring of pump, which includes analyzing the pump motor’s current or electrical signature (Paragraph [0005]) and providing indication when a pump should be replaced (Paragraph [0070]; Fig. 3-5)

         Vibration, cycle time and current draw are known parameters related to the pump operation. As such at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Zick and Ward in Malakhova and receive, by the system and from a sensor and a second sensor operatively coupled to the mechanical device and neighbor device, respectively, first and second sensor data regarding at least two electrical parameters for the mechanical and neighbor devices, respectively, wherein the at least two electrical parameters comprise electrical current draw and cycle time for the mechanical and neighbor devices, compare the first sensor data and the second data, and in response to determining that the abnormal operating condition for the mechanical device is present, output, by the system, an indication that 

Regarding Claim 5. Malakhova discloses the environmental conditions of the first geographical location of the mechanical device comprise any one or more of outside air temperature and humidity, water table level and terrain type (Paragraph [0025], paired pumps installed on “same foundation”, where foundation is also defined as a ground or terrain upon which something is built.)

Regarding Claim 6. Malakhova discloses determining a cause of the abnormal condition based upon the sensor data of the mechanical device (Paragraph [0031], malfunctions like imbalance, alignment and deterioration)

          Regarding Claim 7. Zick discloses the sensor data of the mechanical device  identifies a value associated with the electrical current draw of the mechanical device (Paragraph [0032]; Paragraphs [0002]-[0007])

Regarding Claim 9. Malakhova discloses outputting the notification comprises providing a notification to the user on a device associated with the user (Paragraph [0031])

Regarding Claim 10. Malakhova discloses the sensor data of the mechanical device comprises one or more electrical information, mechanical information, and operating environment information (Paragraph [0020])

          Regarding Claim 21. Zick discloses a mechanical device comprises a sump pump (Paragraph [0032])

9.          Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhova et al., US-PGPUB 2010/0092307 in view of Zick, US-PGPUB 2003/0076744 and Ward et al., US-PGPUB 2017/0057667 and further in view of Amoussouga et al., US-PGPUB 2014/0285212 (hereinafter Amoussouga)

Regarding Claim 2. The modified Malakhova does not discloses assigning a correlative value to the mechanical device.

Amoussouga discloses assigning a correlative value to the mechanical device (Paragraph [0060]-[0064], first and second parameters, where parameters represent the value of same or different operating variables)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Malakhova and assign a correlative value to the mechanical device, so as to properly diagnose any pump faults.

Regarding Claim 3. The modified Malakhova does not disclose the correlative value is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the first geographical location 

Amoussouga discloses the correlative value is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the first geographical location (Paragraph [0060]-[0064], first and second parameters, where parameters represent the value of same or different operating variables; relationship between temperature, electrical power consumption, exposed to identical electromagnetic interference, etc)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Malakhova and assign a correlative value that is based upon a correlation between the sensor data of the mechanical device and an environmental conditions of the first geographical location, so as to properly diagnose any pump faults.
 
Regarding Claim 4. The modified Malakhova does not disclose the correlative value is a first correlative value and a second correlative value for the neighbor device is within a predetermined threshold range as compared to the correlative value of the mechanical device.

Paragraph [0060]-[0064], have similar operating conditions, and are subject to identical operating conditions, which obviously would be within a predetermined threshold range. Note the threshold is merely a mathematical bar which are used to show similarity)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Amoussouga in the modified Malakhova wherein the correlative value is a first correlative value and a second correlative value for the neighbor device is within a predetermined threshold range as compared to the correlative value of the mechanical device., so as to properly diagnose any pump faults in a plurality of similar pumps that are operating under similar conditions in a given geographical location

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
11.      In regard to the 101 rejection, Applicant’s argument is not persuasive for the reason given previously and for the reason given above. Additionally, the claims do not recite any particular equipment, as the claim recite generic devices. Finally, Thales . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865